The GWSPI Company, LLC,
                                                                    as Successor in Interest to
                                                                     Wilmington Trust, NA,
                                                                    Trustee of the Jeffrey P. /s


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 6, 2015

                                     No. 04-15-00398-CV

                                     Caroline BUSWELL,
                                           Appellant

                                               v.

THE GWSPI COMPANY, LLC, as Successor in Interest to Wilmington Trust, NA, Trustee of
                the Jeffrey P. Blanchard 2013 Family Trust,
                                  Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-06197
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
Sitting:      Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice, dissenting with opinion to follow
              Patricia O. Alvarez, Justice

       Appellant’s Emergency Motion to Stay is GRANTED. See TEX. R. APP. P. 29.3; Oryx
Capital Int’l, Inc. v. Sage Apartments, L.L.C., 167 S.W.3d 432, 437 (Tex. App.—San Antonio
2005, no pet.). All further proceedings, including discovery, at the trial court level are STAYED
pending resolution of this appeal or further order of this court.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court